                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

DARRICK JACKSON,

               Plaintiff,                              Case Number 18-11140
v.                                                     Honorable David M. Lawson
                                                       Magistrate Judge Stephanie Dawkins Davis
E. SCHULTZ, HEIDI E. WASHINGTON,
JOSEPH BARRETT, JEFF RICE, and
FUQUA,

               Defendants.
                                               /

        ORDER ADOPTING REPORT AND RECOMMENDATION, DISMISSING
     CLAIMS AGAINST DEFENDANTS E. SCHULTZ, HEIDI E. WASHINGTON, AND
     JOSEPH BARRETT ONLY, DIRECTING PLAINTIFF TO COMPLETE SERVICE
      DOCUMENTS, AND DIRECTING SERVICE BY UNITED STATES MARSHAL

        Presently before the Court is the report issued on November 27, 2018 by Magistrate Judge

Stephanie Dawkins Davis pursuant to 28 U.S.C. § 636(b), recommending that the Court dismiss

the claims against defendants E. Schultz, Heidi E. Washington, and Joseph Barrett because the

plaintiff has failed to allege sufficient facts to show that they personally were involved in any

violation of his rights. Although the report stated that the parties to this action could object to and

seek review of the recommendation within fourteen days of service of the report, no objections

have been filed thus far. The parties’ failure to file objections to the report and recommendation

waives any further right to appeal. Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370,

1373 (6th Cir. 1987). Likewise, the failure to object to the magistrate judge’s report releases the

Court from its duty to independently review the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985).

However, the Court agrees with the findings and conclusions of the magistrate judge.
       Accordingly, it is ORDERED that the report and recommendation (ECF No. 9) is

ADOPTED, and all of the plaintiff’s claims against defendants E. Schultz, Heidi E. Washington,

and Joseph Barrett ONLY are DISMISSED WITH PREJUDICE.

       It is further ORDERED that, on or before February 4, 2019, the plaintiff must complete

and present to the Clerk of Court each of the following with respect to defendants Jeff Rice and

Fuqua: (a) one copy of the complaint for each defendant; (b) two USM 285 forms for each

defendant; and (c) three summonses for each defendant. Blank copies of the USM 285 form and

summons are available for download on the Court’s website.

       It is further ORDERED that, upon receipt of the completed documents listed above, the

Clerk of Court shall process the case for service by the U.S. Marshal, and the Marshal shall serve

a copy of the complaint, summons, and this order upon each defendant without prepayment of the

usual costs for such service.

                                                                    s/David M. Lawson
                                                                    DAVID M. LAWSON
                                                                    United States District Judge

Date: January 9, 2019


                                          PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was
                       served upon each attorney or party of record herein by
                       electronic means or first class U.S. mail on January 9, 2019.

                                                  s/Susan K. Pinkowski
                                                  SUSAN K. PINKOWSKI




                                                    -2-
